DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant's amendment and remarks filed on 03/23/2021 are acknowledged.
Claims 1-2, 4-6, 17, 32 and 150 are pending. 


3. Claim 1 is objected to because of an apparently superfluous recitation of “and/or of PD-1.”  Appropriate correction or clarification is required.



4. The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. Claims 6 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The specification does not provide a sufficient enabling description of the claimed method wherein the Tregs are present within a subject, and the PD-1 expression is inhibited or blocked in the Tregs in vivo.

In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to make and use the claimed invention.

Claim 6 is directed to a method for increasing suppression of Teffs by Tregs, comprising: 
a) inhibiting or blocking the expression of PD-1 in Tregs, and 
b) contacting the Tregs with Teffs, thereby increasing suppression of the Teffs by the Tregs,
wherein the Tregs are present within a subject, and the PD-1 expression is inhibited or blocked in the Tregs in vivo.

The present specification describes a working example of conditional PD-1 knockout mice in which PD-1 coding sequences are flanked by loxP sites and Cre expression is controlled by a Treg-specific inducible promoter (p. 148-149).  In these mice, PD-1 expression can be blocked in vivo in Tregs only, without affecting PD-1 expression in other cell types.  A skilled artisan would readily recognize that such a method of suppressing PD-1 expression in Tregs cannot be applied outside of this specific mouse model.  

The methods of suppressing expression of a specific gene known in the art before the effective filing date of the claimed invention rely on various types of nucleic acid molecules which interfere with transcription or translation of the gene, as recited in claim 17.  In order to suppress gene expression in vivo, the inhibitory nucleic acid molecule has to be delivered to the target cells within the tissues of the body.  The present specification does not appear to provide examples, guidance or direction for methods of in vivo delivering inhibitory nucleic acids to Tregs but not to other cell types, 

PD-1 is an inhibitory receptor expressed on several types of immune cells, including T and B lymphocytes, NKT cells dendritic cells, monocytes, and macrophages (e.g. Chinai et al. 2015, p. 587; Baksh et al. 2015, p. 367).  PD-1 signaling suppresses immune responses mediated by these cell types, and blocking PD-1 signaling or expression enhances their activity.  Notably, PD-1 knockout mice develop spontaneous autoimmune diseases (e.g. Okazaki et al. 2006).  Signaling via PD-1 expressed on CD8+ effector T cells suppresses their activity, and PD-1 blockade reactivates or enhances effector cell function (e.g. Chinai et al. 2015; Baksh et al. 2015).

Therefore, in vivo administration of an agent which inhibits PD-1 expression is expected to enhance immune activity of all PD-1 expressing cells, including effector T cells.  While it is possible that immunosuppressive potential of Tregs may also be enhanced, it is at best unpredictable whether such Tregs would be able to exert any suppressive effect on T cells whose effector activity is enhanced by PD-1 suppression. 

Given this unpredictability, as well as the resource-intensive nature and the risks of in vivo experimentation, a skilled artisan would reasonably conclude that such experimentation would be unnecessarily, and improperly, extensive and undue. 



6. Claims 2, 4-5, 17, 32 and 150 are allowable.
Claim 1 is objected to because of the informality identified in section 3 above, but would be allowable if amended to correct the informality.





The following patent documents contain claims directed to methods of treating autoimmune disorders comprising administering PD-1 agonists:
US 9701749; US 10493148; US 20120076805

The following patent documents contain claims directed to methods of treating autoimmune, inflammatory, or transplant-related disorders comprising administering regulatory T cells:
US 9895440; US 20070166307; US 20090257988; US 20100135974; US 20100196406; US 20120076805; US 20140377240

The following patent documents contain claims directed to methods of converting T cells into Tregs comprising contacting the T cells with PD-1 agonists:
US 9644179; US 20120076805



8. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644